Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 October 10, 2014

The Court of Appeals hereby passes the following order:

A14A2264. MAJOR FORTSON v. RENDER C. FREEMAN et al.

      On April 25, 2014, the trial court entered an order denying Major Fortson’s
petition to remove an attorney’s fees lien from his property. Fortson filed a motion
for reconsideration, which the trial court denied. On June 3, 2014, Fortson filed this
direct appeal. We lack jurisdiction.
      A notice of appeal must be filed within 30 days of the entry of the order sought
to be appealed. OCGA § 5-6-38 (a). “The proper and timely filing of a notice of
appeal is an absolute requirement to confer jurisdiction upon an appellate court.”
(Citation and punctuation omitted.) Perlman v. Perlman, 318 Ga. App. 731, 739 (4)
(734 SE2d 560) (2012). The filing of a motion for reconsideration does not extend
the time for filing a notice of appeal, and the denial of a motion for reconsideration
is not itself a directly appealable order. See Bell v. Cohran, 244 Ga. App. 510, 511
(536 SE2d 187) (2000); Savage v. Newsome, 173 Ga. App. 271 (326 SE2d 5) (1985).
Here, Fortson filed his notice of appeal 39 days after entry of the underlying order.
The untimely appeal is hereby DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                                                            10/10/2014
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.